Citation Nr: 9931793	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to 
July 1980, and served in the California Army National Guard 
from March 1983 to January 1985, with periods of active duty 
for training from April 30 to May 14, 1983, and from June 9 
to June 23, 1984.  She had a period of inactive duty training 
on September 23, 1984.  Thereafter she continued to perform 
reserve duty for an unverified period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the appellant's claim 
for service connection for a left knee disorder.  The 
appellant requested a Travel Board hearing but failed to 
report for the scheduled hearing in June 1996.  This matter 
was previously remanded by the Board for further development 
in August 1996.


FINDING OF FACT

There is no medical evidence of a permanent worsening of the 
pathology of the appellant's left knee during her periods of 
active duty for training or inactive duty training.


CONCLUSION OF LAW

The appellant's left knee disorder was not aggravated during 
active duty for training or inactive duty training.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is available for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.306.  The term 
"active military, naval, or air service" is defined to 
include, "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  Active duty for training includes certain periods 
of full time duty in the National Guard set forth by statute. 
38 U.S.C.A. § 101(22).  Inactive duty for training includes 
certain periods of other than full time duty in the National 
Guard set forth by statute.  38 U.S.C.A. § 101(23).  

For the periods of time in which the appellant was serving on 
either active duty for training or inactive duty training, 
the appellant has the burden of establishing "veteran 
status" by a preponderance of the evidence.  Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) en banc.  That is, the 
appellant must show by a preponderance of the evidence that 
during active duty for training, she incurred an injury or 
aggravated a pre-existing disease or injury, or that during 
inactive duty training she was disabled from an injury 
incurred or aggravated in line of duty.  In this case, as the 
appellant is claiming an aggravation of her pre-existing knee 
disorder during periods of active duty for training or 
inactive duty training, she would need to show by a 
preponderance of the evidence a permanent worsening of the 
condition during a relevant period  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  With respect to periods of active duty 
for training and inactive duty training, an appellant is not 
entitled to the presumption of soundness.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

The appellant's contentions are twofold.  First, she asserts 
that she injured her left knee at some time in 1982 or 1983, 
which she maintains was while she was in the California Army 
National Guard.  However, the Board emphasizes that the mere 
fact the appellant may have sustained an injury while she was 
a member of the Reserves or National Guard does not qualify 
for recognition as a service incurred disability.  Rather, 
the injury must have occurred while she was on active duty 
for training or inactive duty training. Secondly, she 
maintains that she re-injured her left knee in 1987 while she 
was apparently on active duty for training with the 
California Army National Guard.  If she did sustain an injury 
that resulted in an increase in the pathology that had pre-
existed the period of active duty for training or inactive 
duty training, service connection may be granted.  

The Reserve records that were retrieved show that the 
appellant was enlisted in the California Army National Guard 
from March 1983 to January 1985.  At her enlistment medical 
examination in March 1983, the appellant reported a history 
of a pulled tendon in the left knee secondary to a motorcycle 
accident in November 1982.  It was noted on examination that 
there were no residuals of the left knee injury.  Reserve 
records indicate that the appellant was on active duty for 
training on April 30 to May 14, 1983 and June 9 to June 23, 
1984 and on inactive duty training September 23, 1984.  There 
are no service medical records documenting treatment on those 
dates.  Nor are there records of any private treatment on 
those dates in the claims file.

The claims file also contains service medical records dated 
in January 1987.  The appellant reported for emergency care, 
stating that she had injured her left knee two days prior.  
She had been treated on the day of the injury at a private 
hospital.  At the time of the injury, the appellant was off 
duty, but was on active duty for training status.  She 
injured her left knee while attempting to jump a fence to 
retrieve a softball.  On examination at the Army medical 
facility, the appellant's left knee had moderate effusion, 
and marked tenderness on the medial and lateral joint lines.  
The knee was held in a 10 degree flexion.  The appellant 
resisted all movement and, therefore, the examiner was unable 
to assess ligament stability.  X-rays were negative for 
fractures.  Service records show that in February 1987, the 
appellant's injury to the left knee in January 1987 was 
deemed to have occurred in the line of duty.

The claims file also contains numerous private medical 
records.  Records dated in September 1986 from Kaiser 
Permanente show that the appellant sustained an injury to her 
left knee while playing volleyball.  She heard a loud snap in 
the left knee and was unable to walk on it.  She reported 
that she had had an arthroscopic surgery on her left knee two 
years prior and two office procedures.  She complained of 
extreme pain on moving from chair to gurney.  On examination 
by Dr. Field, an orthopedist, the appellant was diagnosed 
with a lateral sprain.  X-rays were within normal limits.  At 
a follow-up examination with Dr. Field in October 1986, the 
appellant's left knee had full extension, but pain with 
flexion at 70 degrees.  The appellant was noted to be wearing 
Army fatigues and to be on reserve duty.  She was using a 
cane and a splint occasionally.  The knee was noted to be 
better.  She returned for a follow-up visit later that month, 
and she had full extension and flexion to 125 degrees with 
discomfort.  She was using a brace and cane on occasion.  The 
knee was steadily better.

In January 1987, the appellant was taken to the emergency 
room at Good Samaritan Hospital after sustaining an injury 
jumping over a fence, as documented in the service medical 
records described above.  She complained of pain in her left 
knee, ankle and hip.  She reported a history of injuring her 
left knee four months prior.  There was no physical 
examination due to the appellant's tight pants.  It was 
recommended that the knee be further evaluated.  An x-ray of 
the left knee was taken.  She was diagnosed with a sprain.  
The appellant was told to keep the knee elevated and to use 
ice on the knee.  She stated that she had her own knee 
immobilizer and crutches at home.

Records from Kaiser Permanente show that the appellant 
reported left knee injuries on several occasions.  She sought 
treatment from Dr. Yoon in March 1987, and sought emergency 
room care in May 1987 and June 1987.  X-rays in June 1987 
showed possible small amount of joint effusion with no 
underlying osseous or articular abnormalities of 
significance.  In September 1987, she reported for a left 
knee arthroscopy and a partial medial meniscectomy was also 
performed.

Additional private records show the appellant participated in 
physical therapy in 1990 with Sports Medicine Specialists.  
An October 1990 entry indicates that the appellant injured 
her knee when she slipped in a puddle of water on the job in 
August 1990.  On examination in October 1990, the appellant 
had minimal, if any, quadriceps atrophy, no knee effusion, 
and localized tenderness at the lateral joint line.  There 
was some increased laxity the knee could not be stressed 
maximally due to pain.  X-rays revealed some degenerative 
changes with narrowing of the medial joint line and peaking 
of the intercondylar eminences.  She was admitted to 
Presbyterian Hospital for left knee surgery in October 1990.  
Post-operatively she appeared to be improving with physical 
therapy.  There are no further clinical records pertaining to 
the appellant's left knee.

A VA examination was performed in October 1993.  The 
appellant stated that she originally injured her left knee in 
a softball game in 1986.  She stated that she continued to 
have problems with the knee, and had surgery.  She then 
continued to have chronic instability and had several more 
injuries.  In August 1990, she had an on-the-job accident, in 
March 1991 she had another re-injury, and approximately 
eleven days prior to the VA examination she had slipped at 
work, again re-injuring the left knee joint.  At the time of 
the examination, she was wearing a soft, full-leg splint of 
the left lower extremity and was using crutches to walk.  On 
examination, the appellant was in no acute distress and had a 
moderate limp on the left leg.  The examiner noted that it 
was impossible to adequately examine the patient's left knee 
joint as she complained of severe pain with any type of 
movement or manipulation.  Grossly, she had medial and 
lateral surgical scars, which were well healed.  There was no 
swelling or hypertrophy of the left knee.  She had marked 
tenderness almost even to light touch over the patella and 
the lateral joint line of the left knee, although no palpable 
abnormality.  She had range of motion from 5 to 80 degrees, 
complaining of severe pain with any motion.  There was no 
crepitus, no quadriceps or muscle atrophy, and she could bear 
her full weight.  She could not heel-toe walk or do any 
squatting.  X-rays taken in February 1992 revealed post-
operative changes of her anterior cruciate ligament repair, 
but were otherwise unremarkable.  The examiner noted that 
there were no objective changes in the joint, on which basis 
the examiner concluded that the appellant's subjective 
symptomatology was out of proportion to any findings on 
examination.  A diagnosis of post-operative internal 
derangement of the left knee with anterior cruciate ligament 
repair and recent, recurrent injury was rendered.

For periods of active duty for training or inactive duty 
training, the appellant must show by a preponderance of the 
evidence either incurrence of an initial injury or a 
permanent worsening of the underlying pathology of a pre-
existing condition during the relevant time periods.  The 
appellant contends that she injured her left knee initially 
in 1982 or 1983 while on active duty for training with the 
California Army National Guard.  However, the appellant was 
not enlisted in the National Guard until March 1983.  The 
service medical records provided by the California Army 
National Guard for the period March 1983 to January 1985 are 
devoid of any documentation of a left knee injury.  These 
records show that at enlistment in March 1983, the appellant 
had already suffered an injury to her left knee in November 
1982 in a motorcycle accident.  The examining physician found 
no apparent residuals at that time.  There is no separation 
examination in the file.  As there is no record that a left 
knee injury was incurred during the appellant's active duty 
for training or inactive duty training, the appellant is not 
entitled to service connection for a left knee condition for 
those periods during her Reserve duty from March 1983 to 
January 1985.

With respect to the alleged January 1987 injury, the 
appellant must show, by a preponderance of the evidence, a 
permanent worsening of her left knee pathology.  The 
appellant's statements regarding her left knee problems 
during this time period are inconsistent.  She told the VA 
examiner that her knee symptoms began in September 1986 after 
an injury in a softball game.  In contrast, the record shows 
the softball injury occurred in 1987, but at that time the 
appellant already had a significant history of left knee 
difficulties.  These include the September 1986 volleyball 
injury, and an arthroscopic surgery, and two office 
procedures, described by the appellant.  Although the record 
shows that the January 1987 was deemed to have occurred in 
the line of duty, when she was apparently on active duty for 
training, there is no medical evidence that the appellant's 
pre-existing left knee pathology was permanently exacerbated 
by this episode.  Given the appellant's substantial history 
of a pre-existing condition at the time of the January 1987 
injury, in order to show a nexus between her knee disorder 
and service, the appellant would need to produce medical 
evidence that the injury caused a worsening of the left knee 
disorder.  As the record is devoid of any evidence of a 
permanent worsening of the left knee disorder due to the 
January 1987 episode, service connection based on aggravation 
is not established.  

Even if she did not have a pre-existing knee disorder as a 
result of the 1986, or the 1982, incident, she would have to 
present competent medical evidence that any pathology 
currently existing stems from or is linked to the injury in 
1987.  She has failed to show this.


ORDER

Service connection for a left knee disorder is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

